Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 1 of 32   PageID #: 424




             EXHIBIT A
Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 2 of 32 PageID #: 425
 Case 2:20-cv-00136-NT Document 1-1 Filed 04/22/20 Page 1 of 31 PageID #: 11
                                                                    EXHIBIT A




                                                            Extended Stay




                    HOTEL MANAGEMENT AGREEMENT

                                 between

                   OLYMPIA HOTEL MANAGEMENT, LLC

                                  AND

                        RIVER EAGLE HOTELS LLC



                               May 9, 2014




   {W4195061.6}
Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 3 of 32 PageID #: 426
 Case 2:20-cv-00136-NT Document 1-1 Filed 04/22/20 Page 2 of 31 PageID #: 12




                                                                TABLE OF CONTENTS


   ARTICLE 1........................................................................................................................................................................... I
   GENERAL ........................................................................................................................................................................... I
   I .I App<>intmeflt and Term . . ....• . ... .. ............ .. . •..... .... . • . . ....•. . . .. ....•• . 1
   1.2        Management •••••.•... . . . ........ . .... . .... . .•. ... .... . .•••..... . ......••.•. 1
   1.3        Compliance with Franchise .. ... ... ....... .. . ... .. . . .. .. . . • . ... . .. • . .. . . . . ...... • . . 2
   1.4  Compliance with Financing Requirements ....... . .... . ...... .. ... ...... .. .. . ....... . . . . 2
   ARTICLE JI ......................................................................................................................................................................... 3
   OPERATIONS ............................................................................................................ ......................................................... 3
   2.1  Personnel . . ............... . .. .. . •. .. ... . ... . . . .. ... . .. . ..................... . 3
   2.2  Policies .•. .. ........ .... . ...... . ................... . ...... . .... . .... . ...... . 3
   2.3  Permits; Compliance with Laws. Licenses, Mortgages, Etc..... ... .. • .... . .. . ................. 3
   2.4  Financial Management, Budget and Report . . .. .......• . .. . . . ... ... .. . .......... ... ... .•. 3
   2.5       Collection of Revenues ... ...... . .... .......... .. .... . . . .... ... . .. .. ...... .......• 7
  2.6        Maintenance and Repairs ... ... .. . ..... . . . .... .. .. • . . ......... . ... . . . .. . . ... . .. ... 7
  2.7        Capital Expenditures. .. . ......... . ... . . .... .. ... ..... .. ... . ... .... . .......... ... . 7
  2.8        Goods and Services Contrac1s . ........ .. . .......... •• •.. . • .. . .... . . . .... . .. . ..... • • 8
  2.9        Emergencies .....• ••••. ...• . . ... . .........• .. • •• •...• • ......... . .... . ... ..... . 8
  2.10       Sales and Marketing. . • • . . . . • • • . . . . . . . . . . . . . . . . . . • • . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
  2.1 1      lnsuraru:e . • • • • . . . . . . . . . . . . • . • . . . . . . . . . . . . . . . . • • . . . . . . . . . . . . . . . . . . . . • . . . . . . . . . 9
  2.12       Litigation .... . .. . . ... .......... . ............ . ...... . .•.... . . .. ... .. . . ..•....• 9
  2.13       Reservation and Credit Card SyStcm .• . ..... . . . ... .. . .. .. .. ............ .. . ..... . . .. . • 10
  2. 14      Negotiations with Retail Tenants and Concessionaires . .. . ........ ... .................. . ... 10
  2.15       Publicity .•.. . . .. . . .. . .. . . ................. . . . . .......... . ..... ...... ... .. .• 10
  2.16       Use of Affiliates by Operator .. . .......... . .... .. .... .. .... . ......... ... . ...... ...• 11
  2.17       Furniture. Fixtures & Equipment . ......... . ... . ... .. . . . ... . . ............ .. ..... . .. . 11
  2.18       Supplies .... . ....... . .. .... ......... . . . .... . . .. .... . ... . ............. ...... . 11
  2 . 19         Use ......•. ... . . .. .... .. ..... . .. . ....... . .. . ... . . . . . . . . . . . . . . . . . . . . . . . . . 11
  2 . 20       Liens ......•..•........ . ............ . .... .. .. . . . . .. .. .... ... .. .. .... .. . . 11
  2.21       Designated Owner's Representative ....... . ...... . .... . . .. . . .... ........... . ...... . . 12
  ARTICLE 111 ...................................................................................................................................................................... 12
  OPERA TING ACCOUNT ............... ................................ .................................................................................................. 12
  3.1  Operating Account ....• .. . .••......... . ..... .. .. .. . .. ......... . .. .............. 12
  3.2  CoSIS Eligible for Payment from Operating Account .... . .. .• .. ••• ..... ... .... . . .. ..... . ... 13
  3.3  Insufficient Gross Income . . .. . .• .. .. . .. . . . ..• . ...• ••. ......... . .. ... ... . ..... . ... 1 5
  ARTICLE IV ...................................................................................................................................................................... 16
  COMPENSATION .......................... ...................................................................... ............................................................. 16
  4.1  Base Management Fee ............................................................................................................ ................................ l6
  4.2  Termination Fee.. . .. .... ... ... . .... . ..•.... • •..••.. . .. .... .. ... . . ... .... . ..• •• 16
  ARTICLE V ............................................................................................................ ......................................................... .. 17
  TERMINATION ................................................................................................................................................................ 17
  5.1  Termination by Owner ..... ... ... ..... ............ . .•.. ............. ... . ..... . .. 1 7
  5.2  Termination by Operator . ..... .. .. ... .... . ....... . . . ... .. ........... . ... . . . . .... . 19
  5.3  EfTect ofTermination ............... . ........ . .. . .. . ....... .•••. . ••....... .. . ... 20
  5.4  Post-Termination Obligations ... . .... .. .. . ...... ... .... .• ...... .. .. ............ ... 20
  5.5  Indemnity Upon Termination ... .. ...... ........ .. . ... .. ..... . ..... .. . .... ... . . . .. . 21
                                                                           tlol• l9~.>4l.61                                                                      i
Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 4 of 32 PageID #: 427
 Case 2:20-cv-00136-NT Document 1-1 Filed 04/22/20 Page 3 of 31 PageID #: 13




   ARTICL VI ...................................................................................................................................................................... 21
   INDEMNIFICATlO ........................................................................................................................................................ 21
   6.1  Opara tor Indemni t y ••. .. .....•...•.• . . . .. ... . . .. .... . .. .. . .. . .. . . ....... . . 21
   6.2  owner I ndemnity ••• . .. ...... . •.. ... .. . . ... . .. . .... . ... . . .... . .. .. . ... . . .. . 21
   6.3  Survival . . . . . .. . . .. . .. . . . . . .. . ... . . . . ......... . ..... ..•.... ..... . . ..... .. 21
  ARTICLE VII .................................................................................................................,................................................... 21
  MISCELLANEOUS ........................................................................................................................................................... 22
  7.1   Notices • . • ••• . . ... .... . . .. .. . . . . .. .. .. .. .. . . . . . . • . . . . .. . . . ... . ... . .... .. ... 22
  7.2   Survival .. .. . ... . . ... ........ . . . .. ••.•• . •••••••••••. ..• •• • •••• ... . • ••••••• •• 2 3
  7.3   Governing Law; Venue . . . . • • • . . . . . . • • . • . . . . . . • . . • • • • • . • • • • . . • • . . . . . . . . . • • . • . • . • • 2 3
  7 .4  Integration; Modificatfon; Waiver •••. . . ... .. . .. . . . . • . ..• . .• . • . . . ...... . . ... . . . .. . . . . 2 3
  7.5   Counterpart Execution . . .. . .. . ... .. . . . .... ... . ... . ... .. . . ... . .•. . .. . .. .. . . .. . ... 23
  7 .6  Headings; Construction .• •.• .. •.•. . . .. • . . . . .. . .. . . .• • •••.•.. • .. • . . . .. .. . .. . . . . . . . 2 3
  7.7   Agent Only for Owner ••• .. •• .. •• .. . . . •• .• . ... ... . ... •• . . . ... . . .. .. . . .. . . .... . .. 23
  7.8   Invalid Provisions • • •..• . •. . • • . . .. .... • .. .. .. . . . . . . . . • . . . . . . .. . ...... .. . .... ... 2 4
  7.9   Binding Effect .•.•• . . .... . .... ... . . . .... ..... . . ... ... . . . . . .. .... .. . .. . . . . . . . . 24
  7.1 0 Complimentary Rooms .... . .... . • ... . . . . . ... ... . .. . .. . •. .. ....• ....... . . .. . . . . . . 24
  7. 11 Collateral AssignrnentandSubordination .•••....... . . . .. .. . . ... •. . ... . . . .. .. . . . . .... . . 24
  7.12 Force Majeure Delay • . . ... .. .. . . . . . .. . .. ........ . ........ .. . .. . ... .. •. . . ... .. .. 24
  7.13 Assignment of Agree ment . .. . .... ... . .. . . . . . . . . .. . ...... •••• .•... . ...•. . . ..••• • • . 25




  lll• U!>OU.I J                                                                                                                                             ii
Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 5 of 32 PageID #: 428
 Case 2:20-cv-00136-NT Document 1-1 Filed 04/22/20 Page 4 of 31 PageID #: 14




         THIS HOTEL MANAGEMENT AGREEMENT (the "Agreement") is made and entered into
 this 9th day of May, 2014, by and between River Eagle Hotels LLC, an Illinois limited liability
 company (herein referred to as "Owner"), with a mailing address C/O Beitler Hotels, LLC, 980
 North Michigan Avenue, Suite 1225, Chicago, Illinois 60611, Attn: John Paul Beitler III, and
 Olympia Hotel Management LLC, a Delaware limited liability company with a mailing address of
 P.O. Box 508, Portland, ME 04112 (hereinafter referred to as "Operator").

                                             RECITALS

        l.      Owner desires to construct a nationally flagged extended stay hotel consisting of,
 among other things, approximately 112 rooms, at the multi-use development known as Fountainhead
 at Quad Cities, located in the City of East Moline, Illinois ("Hotel").

        2.      In connection with Owner's ownership of the Hotel, Owner desires to enter into a
 Hotel Management Agreement with Operator to provide for the management of the Hotel and the
 Operator desires to manage the Hotel.

        3.     Operator has the knowledge and expertise to manage and operate the Hotel in a first
 class manner on behalf of Owner pursuant to the terms herein.

                                            AGREEMENT

        In consideration of the mutual covenants and agreements contained herein, the parties hereto
 agree as follows:

                                             ARTICLE I

                                             GENERAL

            1.1     Appointment and Term.

         (a)     Owner hereby appoints Operator as the manager of the Hotel with the sole and
 exclusive obligation and authority, subject to the limitations and conditions herein, to direct,
 supervise, manage, and operate the Hotel as the agent, and for the account, of Owner. The term of
 this Agreement shall be five years (5) years commencing on the Opening Date (as defined herein)of
 the Hotel (the "Initial Term"). For purposes ofthis agreement, the "Opening Date" shall mean the
 date the Hotel commences operations which is anticipated to be on or before August 2015. This
 Agreement may be renewed for two (2) additional periods of five (5) years each (each a "Renewal
 Term") by either Owner or Operator upon written notice of renewal of this Agreement provided by
 Operator to Owner, or Owner to Operator, as the case may be, no later than one hundred eighty (180)
 days prior to the first day of each applicable Renewal Term. The Initial Term and/or any Renewal
 Term are referred to herein as the "Term".

           1.2    Management. Operator agrees to direct the management and operation ofthe Hotel in
 a first class manner and in accordance with the conditions and provisions set forth in this Agreement

   IW• \ H061 .61                                                                             1
Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 6 of 32 PageID #: 429
 Case 2:20-cv-00136-NT Document 1-1 Filed 04/22/20 Page 5 of 31 PageID #: 15




 and any Franchise Requirements (as defined herein). Operator shall be responsible for: consultation
 with Owner pertaining to Owner's rental of guest rooms, operation of any restaurants, lounges,
 function rooms and other public facilities, including the advertising and promotion thereof; the
 maintenance and repair of the property; the hiring, promoting and discharging of staff as necessary;
 and other responsibilities required in the normal operation of the Hotel. Operator shall also have
 direct responsibility for the maintenance of adequate systems of recordkeeping and reporting.
 Operator acknowledges that Owner may develop and operate either directly or through a lease,
 management contract or similar arrangement with a third-party owner or operator, a so-called
 "standalone" restaurant/bar or similar food and beverage business located in or about the Hotel
 and/or the parcel on which the Hotel is located ("Independent Restaurant"); provided, however, that
 the Hotel will own and Operator will manage the food and beverage facilities required to satisfy the
 Franchise Requirements, and the Independent Restaurant shall not be the facility utilized in order to
 satisfy the Franchise Requirements.

         1.3    Compliance with Franchise. To the extent applicable, Operator shall comply and
 shall assist Owner in assuring compliance with any and all franchise agreements ("Franchise")
 entered into by Owner for the Hotel ("Franchise Requirements"). Operator shall only be
 responsible for compliance with such Franchise Requirements as are within its control, and for
 advising the Owner of requirements that require action, decisions or investment by the Owner.
 Operator is not responsible for compliance with Franchise Requirements that require action,
 decisions or investment by the Owner. References throughout this Agreement to Operator's
 compliance with Franchise Requirements shall be applied based on the foregoing understanding.
 Owner shall have the authority to approve any amendments, modifications or changes to any
 Franchise, in its sole discretion, provided, however, that Owner shall consult with Operator in
 connection with establishing any Franchise and/or making any amendments, modifications or
 changes to any Franchise during the term or any renewal term of this Agreement.

         1.4     Compliance with Financing Requirements. To the extent applicable, Operator shall
 assist Owner in assuring compliance with all the terms, conditions and obligations contained in any
 mortgage, lease or other agreement executed by Owner relating to the Hotel. Owner shall notify
 Operator of any such mortgage, lease or agreement. Operator shall execute such agreements in favor
 of the holder of such mortgage, lease or other agreement as Owner may reasonably request in order
 to collaterally assign Owner's interest in this Agreement or subordinate this Agreement to any
 mortgage, lease or other agreement executed by Owner with any financial institutions providing
 financing for the Hotel, provided that such agreements are in customary form reasonably acceptable
 to Operator.

        1.5      Restriction. During the Initial Term of this Agreement, without the prior written
consent of the Owner, which consent may be withheld in Owner's sole and absolute discretion,
Operator shall not provide hotel management services for nor own, lease, license and/or operate any
hotel or other establishment providing similar lodging accommodations that is located in whole or in
part within a five (5) mile radius of the Hotel (the "Restricted Area") and Operator shall not permit
any person or entity affiliated with Operator to provide hotel management services for or otherwise
own, lease, license and/or operate any hotel or other establishment providing similar lodging
accommodations within the Restricted Area; provided, however, that the foregoing restriction shall
not apply to Operator serving as the hotel manager for other hotels developed within the Restricted
  j W• lt~0O . tl                           11109 0,1 fl                                      2
Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 7 of 32 PageID #: 430
 Case 2:20-cv-00136-NT Document 1-1 Filed 04/22/20 Page 6 of 31 PageID #: 16




 Area by Owner, or its affiliates.


                                               ARTICLE II

                                              OPERATIONS

         2.1     Personnel. Operator shall be responsible for the hiring, promoting, discharging and
 supervising all staff, and all such individuals and persons shall be employees of Operator. All such
 employees shall be on Operator's payroll and Owner shall not be responsible or liable for employees'
 wages or withholding for tax purposes. All costs of staffing at the Hotel shall be consistent with the
 Annual Business Plan and shall be paid through the Operating Account. Operator will consult
 Owner in developing a compensation package, fringe benefit program, employee handbook and other
 collateral materials necessary for personnel administration. Owner shall have no right to hire,
 terminate, supervise or direct the Operator's employees; provided, however, notwithstanding the
 foregoing, Owner shall have the right, in the exercise of its reasonable discretion, to approve the
 hiring by Operator of any member of the Executive Staff (as defined herein). The term "Executive
 Staff' shall mean any general manager, a food and beverage director (or similar), any controller at
 the Hotel (or similar) and any director of sales (or similar).

         2.2     Policies. Operator shall be responsible for determining the operating policies,
 standards of operation, quality of service and other matters affecting customer relations or the
 efficient management and operation of the Hotel, including, without limitation, determining
 compliance with any Franchise Requirements. Operator will consult with Owner regarding all such
 policies and standards and shall incorporate all commercially reasonable requests, revisions and/or
 comments made by Owner to such operating policies, standards ofoperations, quality ofservice and
 other matters affecting customer relations or the efficient management and operation of the Hotel.
 Owner and Operator shall keep each other advised of all policy matters affecting the Hotel.

         2.3     Permits: Compliance with Laws. Licenses. Mortgages. Etc. Owner shall apply for,
 process, obtain and maintain all necessary federal, state and local licenses and permits pertaining to
 the ownership and operation of the Hotel, including alcoholic beverages licenses and permits.
 Operator shall investigate and confirm that all necessary licenses and permits required for the
 conduct of the business of the Hotel are currently in effect and that the Hotel is being operated in
 accordance with all applicable laws, statutes, rules, regulations, ordinances and directives of all duly
 constituted governmental authorities with jurisdiction thereover. Operator shall take all
 commercially reasonable measures and provide all necessary assistance to the Owner in applying for
 and maintaining such licenses and permits, including the preparation and provision to Owner of
 applications for renewals of such licenses and permits. To the extent required by the governmental
 authority to which application is made for a license or permit, the Operator will be a co-applicant, or
 applicant, and process and take all commercially reasonable steps to procure and keep in effect any
 permits or licenses that require the Operator to be an applicant or co-applicant. All costs associated
 with applying for and maintaining such licenses and permits shall be included in the Annual
 Business Plan and paid from the Operating Account.

            2.4      Financial Management. Budget and Report. Operator shall furnish the supervisory
   111413~&61 . &J                             1w• 1~;0•1 . ~,                                   3
Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 8 of 32 PageID #: 431
 Case 2:20-cv-00136-NT Document 1-1 Filed 04/22/20 Page 7 of 31 PageID #: 17




 services of its own accounting department for purposes of providing the financial management,
 budgeting and reporting services described below.

          (a)      Operator shall maintain for Owner proper and suitable records and books of account
 to be kept in accordance with generally accepted practices in the hotel industry. All such books of
 account shall at all times be open to inspection and audit by any of Owner's officers, members and/or
 managers or duly authorized representatives, lenders, agents, accountants and attorneys. Operator
 shall retain all documentation arising out of the operation of the Hotel as required by any applicable
 record retention requirement imposed on Operator or Owner by any tax or other authority, and
 otherwise for a period of at least three (3) years. Copies of all such materials shall be provided to the
 Owner upon request, during the Term of this Agreement and for a period ofthree (3) years thereafter.
  Operator shall not erase, delete, discard or destroy any such documentation arising out of the
 operation of the Hotel without thirty (30) days' prior notification to Owner, which may then take
 possession of such documents at its own cost and expense.

         (b)     Operator shall be responsible for the preparation and submission of an annual
 business plan ("Annual Business Plan") for each Fiscal Year of the Hotel, which shall contain the
 information, and shall be submitted and approved based on the process, hereinafter described. The
 "Fiscal Year" of the Hotel shall be the 12 month period ending December 31 . The Annual Business
 Plan shall contain the following items: (i) the Operating Budget, (ii) the Sales and Marketing Plan,
 and (iii) the Capital Improvement Plan and Budget, as such terms are defined below.

        (c)     The Annual Business Plan shall be prepared, proposed and approved utilizing the
 following process:

          (i)    Operator shall prepare a preliminary Annual Business Plan for each Fiscal Year, or
          any portion thereof in which the Hotel will be in commercial operation.

          (ii)    The preliminary Annual Business Plan for the Hotel's Fiscal Year in which the
          Opening Date occurs, or portion thereof, shall be prepared, submitted to the Owner and
          approved based upon a schedule to be reasonably agreed upon between the Operator and
          Owner approximating as nearly as possible the annual process described below and
          substituting the Opening Date for the beginning of the Fiscal Year.

          (iii)    Following the Opening Date, Operator shall annually prepare and deliver a
          preliminary Annual Business Plan to the Owner on or before November 30th. Within fifteen
          (15) days of Owner's receipt of the preliminary Annual Business Plan from Operator,
          Operator shall make a formal presentation of the Annual Business Plan and the underlying
          rationale to Owner on site at the Hotel (or such other location as mutually acceptable to
          Owner and Operator) with respect thereto. At this meeting and presentation, it is anticipated
          that Owner and Operator will agree to certain changes to the Operator's preliminary Annual
          Business Plan which will then be made by Operator. Within fifteen (15) days of completion
          of the formal presentation of the preliminary Annual Business Plan to Owner, Operator shall
          submit a revised Annual Business Plan to Owner for review and approval.


  1wei;   li.61                                                                                   4
Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 9 of 32 PageID #: 432
 Case 2:20-cv-00136-NT Document 1-1 Filed 04/22/20 Page 8 of 31 PageID #: 18




            (iv)     Owner shall have thirty (30) days from the date of its receipt of the revised Annual
            Business Plan submitted by Operator to notify Operator in writing of any objections thereto.
            If Owner does not so notify Operator within the aforesaid thirty (30) day period, then the
            revised Annual Business Plan shall be deemed approved by Owner. If Owner objects to all
            or part of any Annual Business Plan proposed by Operator, Owner shall furnish Operator
            with the reasons for its objections and Operator and Owner shall in good faith negotiate a
            mutually satisfactory Annual Business Plan.

          (v)      Until the Annual Business Plan is approved, Operator shall manage, operate, and
           maintain the Hotel in accordance with its reasonable business judgment and consistent to the
           extent applicable with the most recently approved Annual Business Plan. In the event of a
           major dispute between Owner and Operator regarding the approval of the Annual Business
           Plan, Owner shall have the option of engaging a mediator reasonably acceptable to both
           parties to resolve such dispute. Any and all associated expense shall be paid out of the
           Operating Account.

        (d)      Each Annual Business Plan presented for Owner's approval and any budgets, reports,
 or projections prepared by Operator shall be prepared in good faith based on Operator's experience
 and reasonable expectations for the Hotel's performance, however, Owner acknowledges that
 Operator makes no guarantee, warranty, or representation regarding the attainability of the Annual
 Business Plan or any budgets, reports, or projections prepared by it or that there will be profits or that
 there will not be losses from the operation of the Hotel.

           (e)         Set forth below is a description of each of the components of the Annual Business
           Plan.

                    (i) The "Operating Budget" shall include the following elements:

                       (A)    Detailed projected monthly profit and loss statement (by line item detail) for
                       the upcoming Fiscal Year compared to the two prior Fiscal Years;

                       (B)    Rationale/variance report comparing the estimated budgeted performance of
                       the Hotel to the current and prior year;

                       (C)     Employee roster by department to include all positions, current and proposed
                       salary/wage rates, and benefits for upcoming Fiscal Year compared to two prior
                       Fiscal Years;

                       (D)   Any proposed bonus plan, estimated payout and criteria or performance
                       measurements by employee or employment category;

                       (E)      Projected monthly amounts of any and all amounts paid to Operator or any
                       affiliate of Operator;

                       (F)    Any proposed equipment leases, space leases at the Hotel, licenses,
                       concessions or similar arrangements;
  1tl<l~~061 . 61                                  llt419)06l .61                                    5
Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 10 of 32 PageID #: 433
  Case 2:20-cv-00136-NT Document 1-1 Filed 04/22/20 Page 9 of 31 PageID #: 19




                 (G)    A schedule of the Hotel room rentals, meeting room rentals, restaurant and
                 lounge revenue, and miscellaneous income; and

                 (H)    A schedule of expected special repairs and maintenance.

          (ii)   The "Sales and Marketing Plan" shall include the following elements:

                 (A)    A monthly sales and marketing activity report by employee;

                 (B)    Top 20 Demand Generators, volwne and pricing for FY, Prior FYE;

                 (C)    Pricing policy for all Hotel services (Rooms and Food & Beverage at a
                        minimum);

                 (D)    Competitive set analysis; and

                 (E)    Revenue management strategy (Rooms pricing).

         (iii)   The "Capital Improvement Plan and Budget" shall include estimated capital
  expenditures by month for the upcoming Fiscal Year, together with a five (5) year forecast by line
  item with cost estimates.

         (f) Operator agrees to use commercially reasonable efforts to ensure that the actual costs of
 maintaining and operating the Hotel for such period shall not exceed the Operating Budget pertaining
 thereto, either in total or in any one accounting category. The parties acknowledge and agree that
 variable costs are subject to increase proportional to an increase in the revenues of the Hotel. All
 expenses shall be charged to the proper account as specified in the approved Operating Budget, and
 no expense may be classified or reclassified for the purpose of avoiding an excess in the budgeting
 amount of an accounting category unless and until approved by Owner.

        (g)    Operator shall provide monthly (or otherwise as provided herein) operating reports
 ("Monthly Operating Reports") to the Owner containing the following elements, which shall be in
 form and substance reasonably acceptable to Owner:

                 (i)  On a weekly basis, the weekly "owners report" for the Hotel that contains such
 reasonable information requested by Owner and shall otherwise include updates on status of
 bookings, etc.;

                 (ii)   On a monthly basis, on or before the end ofeach calendar month, for the prior
 month;
                        (a)    Balance Sheet;

                        (b)    Cash Flow Report;



                                                                                              6
Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 11 of 32 PageID #: 434
 Case 2:20-cv-00136-NT Document 1-1 Filed 04/22/20 Page 10 of 31 PageID #: 20




                         (c)     Detailed monthly profit and loss statement and year-to-date profit and
                                 loss statement;

                         (d)     Variance report comparing the actual performance ofthe Hotel to the
                                 Annual Business Plan and the prior Fiscal Year; and

                         (e)     Any other operating reports as may be reasonably requested by
                                 Owner.

         2.5     Collection of Revenues. Operator shall use diligent efforts to collect all revenues,
 deposits, and other charges which may become due Owner at any time from occupants, patrons, or
 others for sales or services provided in connection with or for the use of the Hotel or any portion
 thereof. In addition, Operator shall collect any income due Owner from miscellaneous sales and
 services provided to occupants or the public, including, but not limited to, occupant storage and coin-
 operated machines of all types. All funds received by the Operator in connection with the operation
 of the Hotel shall be funds of the Owner and shall be held in trust by the Operator for the Owner and
 deposited by the Operator in the Operating Account in accordance with the terms ofthis Agreement.
  Operator shall not be required to bring suit to collect any revenues, except as specifically directed by
 the Owner, in which case the Owner shall be responsible for paying all fees, costs and expenses
 related to any such collection action, including all legal fees and court costs.

        2.6      Maintenance and Repairs. Operator shall be responsible for arranging and
 supervising all necessary maintenance and repair of the personal property at the Hotel and general
 maintenance of the real property, provided, however, Operator shall have no authority to replace
 personal property at the Hotel or to make improvements to the real property without the prior written
 consent of the Owner, except to the extent set forth in Section 2. 7 below. The Operator shall consult
 with the Owner regarding the general scope and extent of its maintenance and repair policies and
 program for the Hotel. All costs of maintenance and repair at the Hotel shall be consistent with the
 Annual Business Plan and shall be paid through the Operating Account.

         2. 7    Capital Expenditures. (a) Operator shall establish, with Owner's approval, a Capital
 Improvement Plan and Budget for the Hotel for the Initial Term and each Renewal Term, if
 applicable, of this Agreement, which shall be updated annually throughout the Initial Term and any
 Renewal tenn, in accordance with Section 2.4. The Capital Improvement Plan and Budget shall
 contain provisions for (i) usual and ordinary maintenance capital improvements ("Maintenance Cap
 Ex") and (ii) major capital improvements, which shall mean any single capital improvement, or
 series ofrelated capital improvements constituting a unitary property improvement program, with a
 cost in excess of $50,000 (''Major Cap Ex").

         (b) Operator shall be responsible for arranging and supervising all Maintenance Cap Ex
 described in the approved Capital Improvement Plan and Budget. The Owner shall be responsible for
 arranging and supervising all Major Cap Ex described in the approved Capital Improvement Plan and
 Budget. In the event the Owner desires to have the Operator manage any Major Cap Ex, the Owner
 and the Operator shall establish a separate agreement pursuant to which the Operator's
 responsibilities and compensation for services rendered in managing Major Cap Ex would be
 established.
                                              CH4U~061 .•I                                        7
Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 12 of 32 PageID #: 435
 Case 2:20-cv-00136-NT Document 1-1 Filed 04/22/20 Page 11 of 31 PageID #: 21




         (c) All costs and expenditures associated with implementing the Maintenance Cap Ex for the
 Hotel shall initially be paid through the Operating Account, with such expenditures to be reimbursed
 from any established replacement reserve or any other applicable reserve maintained by Owner's
 mortgage lender, for which Operator agrees it shall apply (or assist Owner to apply); provided,
 however, that in the event such costs and expenditures require amounts in excess ofmonies available
 in the Operating Account, as determined by Operator in its reasonable judgment, Owner shall deposit
 into the Operating Account sufficient funds to finance the Maintenance Cap Ex and any required
 Major Cap Ex as a precondition to Operator undertaking any such improvements. Operator and
 Owner shall consult in good faith regarding the amount and timing of any deposits necessary to
 implement the Maintenance Cap Ex and any Major Cap Ex.

         2.8     Goods and Services Contracts. Operator shall, subject to the Annual Business Plan,
 negotiate contracts for goods, services and utilities reasonably necessary or desirable in connection
 with the operation of the Hotel in the usual course of business, including, but not limited to, utility
 services, vermin extermination, Hotel security, trash removal, elevator and boiler maintenance,
 heating and air conditioning maintenance, master television antenna services, telecommunications
 and internet connectivity services, laundry and dry cleaning services and all necessary supplies.
 Operator shall be authorized to enter into such service contracts in Owner's name acting as Owner's
 agent for such purposes provided that (a) the same are included in and are consistent with the Annual
 Business Plan, (b) such service contracts are cancel able on not more than thirty (30) days' notice, (c)
 such contract is not with an affiliate of the Operator, (d) a copy of any contract entered into in
 Owner's name shall be immediately sent to Owner, (e) contract term does not exceed one year
 (subject to the aforesaid 30-day termination right), and (f) termination fee of contract does not
 exceed $1,000. Owner shall have the right to direct Operator to terminate a service contract.
 Operator shall exercise commercially reasonable efforts to terminate any such service contract,
 provided that such request shall be subject to the condition that termination of the service contract
 does not violate applicable law and termination is consistent with the terms of the contract, as
 determined by Operator in its reasonable discretion.

          2.9    Emergencies. In the event of an emergency situation requiring prompt action for the
 protection and safety of the Hotel and its occupants, Operator shall exercise commercially reasonable
 efforts to make necessary repairs without Owner's prior consent, provided adequate funds to pay for
 the cost of such repairs are available in the Operating Account, including the Capital Improvement
 Sub-Account, (whether or not dedicated to that purpose) or are otherwise made available by the
 Owner. Operator shall not be required to expend any of its own funds in making any such repairs.
 Operator shall provide Owner with prompt notice of any such emergency. Operator shall notify
 Owner of any emergency expenditures or repairs in advance of making a commitment for the same,
 provided that advance notice is reasonably practicable under the circumstances and recognizing that
 the Operator' s priorities in an emergency situation are to protect the health and welfare of all persons
 in and around the Hotel premises and the Hotel property prior to notifying and obtaining any
 approval from the Owner regarding the cost of addressing an emergency.

        2.10 Sales and Marketing. Operator shall prepare and submit to Owner a marketing budget
 and plan, in accordance with the provisions of Section 2.4 hereof. Operator shall implement the
 Sales and Marketing Plan, which shall provide for advertising, marketing and publicity plans and
   illUU &1 , 61                              ,l<Hl\a~l.bl                                        8
Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 13 of 32 PageID #: 436
 Case 2:20-cv-00136-NT Document 1-1 Filed 04/22/20 Page 12 of 31 PageID #: 22




 promotional material in accordance with the Annual Business Plan and in compliance with
 applicable laws, license requirements and/or Franchise Requirements, to be used to further Hotel
 revenues. Operator shall not use Owner's name in any advertising and promotional material without
 Owner's express prior approval in each instance. All costs and expenses of advertising, marketing
 and promotional plans and materials shall be paid out of the Operating Account to the extent
 included in the Annual Business Plan approved by Owner.

             2.11   Insurance.

        (a)     Owner and Operator will arrange for and maintain the insurance policies assigned to
 each party pursuant to Schedule A attached hereto and incorporated herein by reference, providing
 the coverage amounts specified therein. Owner shall have the right to approve the insurance carrier
 and form and substance of the required policies, which approval will not be unreasonably withheld
 provided the carrier has an AM Best rating of A VII or better, and insurance is consistent with
 industry standard.

         (b)     In the event Owner determines that the specified insurance and coverage limits are not
 sufficient, then Owner shall have the right to revise and/or add the types and categories of insurance
 and/or increase the amounts of insurance required to be maintained. In the event that the specified
 insurance and coverage limits are not available at a reasonable cost, Owner and Operator shall
 cooperate to determine any required alterations in such insurance. All costs and expenses associated
 with establishing and maintaining insurance coverages shall be paid out of the Operating Account.

         (c)     Owner (and any persons or entities designated by Owner, including, without
 limitation, any lender of Owner) shall be named as additional insured for the policies of insurance
 identified in Schedule A, to the extent possible. For the remaining policies placed by Owner under
 this Agreement (if any), the Owner's policies shall name the Operator as additional insured, to the
 extent possible. Evidence of insurance shall be provided upon request by Owner or Operator as the
 case may be with Owner and Operator each reserving the right to receive complete copies of all
 insurance policies maintained by the other party pursuant to this Agreement. Operator shall assist
 Owner in obtaining all insurance as required by this Agreement.

        2.12 Litigation. All lawsuits initiated by or against the Hotel (whether Owner, Operator or
 both are named as parties) shall be administered in accordance with the provisions of this section.

         (a) In connection with any suits or proceedings pertaining to the Hotel or any patrons thereof,
 only legal counsel designated by Owner shall be retained to represent the Owner as a party in any
 such suit.

         (b) All suits or proceedings initiated by the Hotel shall be brought in the name of Owner and
 shall be handled in such manner as Owner directs. All legal expenses incurred in bringing such suits
 or proceedings shall be operating expenses and shall be paid out of the Operating Account, to the
 extent not covered by applicable insurance.

        (c) Should any claims, demands, suits or other legal proceedings be made or instituted by any
 person against Owner which arises out of any of the matters relating to this Agreement, Operator
   j W• t9~~6l. q                             WH ~O, l. 61                                       9
Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 14 of 32 PageID #: 437
 Case 2:20-cv-00136-NT Document 1-1 Filed 04/22/20 Page 13 of 31 PageID #: 23




 shall give Owner all pertinent information and reasonable assistance in the defense or other
 disposition thereof All costs and expenses incident to such proceedings shall be paid from the
 Operating Account, except (i) to the extent covered by insurance or (ii) to the extent any uninsured
 claims are caused by the fraud, gross negligence or willful misconduct of the Operator, in which
 case, Operator shall indemnify Owner in accordance with Section 6.1 hereof

         (d) In the event Operator or any of their respective members, managers or officers is a
 named party in any such suits or proceedings, then Operator, its partners, affiliates and consultants,
 shall be represented by legal counsel designated by Operator and shall be handled in such manner as
 Operator directs. All actual and reasonable legal expenses incurred incident to such suits or
 proceedings shall be operating expenses and shall be paid out ofthe Operating Account, to the extent
 not covered by applicable insurance, if such suits (i) are not related to the fraud, gross negligence or
 willful misconduct of Operator, or are a result of Operator's breach under this Agreement, and (ii) do
 not represent claims or counterclaims by Owner against Operator involving a breach of Operator's
 obligations under this Agreement.

          2.13 Reservation and Credit Card System. Operator shall implement customary charge
 card systems, such as American Express, Mastercard and Visa. Owner hereby authorizes Operator to
 accept all charge or credit cards designated by Operator for all Hotel charges authorized in
 accordance with Operator's credit card billing policies, as amended from time to time, subject to the
 right of Owner to designate or approve (i) the bank or financial institution selected to process credit
 card charges for the Hotel, and (ii) such other reasonable policies and/or procedures; provided under
 all circumstances such credit card acceptance policies shall comply with all Franchise Requirements.
  In addition, Operator shall use its best efforts to cause any franchisor providing a Franchise for the
 Hotel to provide for the Hotel and the guests thereof the full benefit and advantages of the existing
 inter-hotel reservation and credit card systems of the franchisor to the extent permitted under the
 applicable Franchise. Operator shall exercise commercially reasonable efforts to make available to
 the Hotel any pricing discounts extended to Operator in connection with the management ofmultiple
 hotel facilities, to the extent the Hotel is eligible for the same under the terms and conditions
 imposed by the credit card issuers or processors.

         2.14 Negotiations with Retail Tenants and Concessionaires. Operator shall have the right,
 but not the obligation, to negotiate with any concessionaires, licensees, tenants or lessees of any
 portion of the facilities of the Hotel on Owner's behalf, provided, however, that Operator shall not
 have the authority to enter into any such contracts or commitments, such authority being reserved to
 the Owner. The foregoing provisions shall not apply to use ofHotel facilities by guests, conferences
 and other activities within the ordinary course of operations of the Hotel and shall be subject to the
 Franchise Requirements.

         2.15 Publicity. The Parties shall coordinate with one another on all public statements,
 whether written or oral and no matter how disseminated, regarding their contractual relationship as
 set forth in this Agreement or the performance by either of them of their respective obligations
 hereunder; provided, however, the foregoing shall not apply (i) in connection with any dispute under
 this Agreement, (ii) to any disclosures required by law or court order, and/or (iii) to any disclosures
 and/or statements to a party's consultants, advisors, accountants, attorneys, employees,
 representatives, lenders and/or any other persons or entities who a party deems reasonably necessary
   wu•~o61.~1                                 1wu,~cu . i1                                      10
Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 15 of 32 PageID #: 438
 Case 2:20-cv-00136-NT Document 1-1 Filed 04/22/20 Page 14 of 31 PageID #: 24




  for the purposes of performance under this Agreement and/or interpretation hereof.

          2. I 6 Use ofAffiliates by Operator. In managing the Hotel, Operator may purchase goods,
  supplies and services from or through any of its affiliates so long as the prices and terms (including
  cost of freight and delivery) thereof are equal to or less than the prices and terms of goods and
  services of equal quality available from non-affiliates and provided that each such affiliate has been
  identified in writing in advance by Operator and has been approved by Owner. Operator shall
  exercise commercially reasonable efforts to make available to the Hotel any pricing discounts or
  commissions extended to Operator, or any such affiliates, by vendors of goods or services, in
  connection with the management ofmultiple hotel facilities, to the extent the Hotel is eligible for the
  same under the terms and conditions imposed by the applicable vendor.

         2.17 Furniture, Fixtures & Equipment. Operator shall recommend, arrange, coordinate and
 purchase all replacement furniture, fixtures, wall coverings, floor coverings, window treatments,
 fixtures, hotel equipment and vehicles that constitute maintenance and repair or are Maintenance Cap
 Ex, subject to and in accordance with the Annual Business Plan and other applicable provisions of
 this Agreement. All costs shall be included in the Annual Business Plan and paid through the
 Operating Account. Owner shall be responsible for arranging, coordinating and purchasing all
 replacement furniture, fixtures, wall coverings, floor coverings, window treatments, fixtures, hotel
 equipment and vehicles that constitute Major Cap Ex, or are part of a Major Cap Ex program, all as
 more specifically provided in Section 2. 7; provided, however, notwithstanding anything contained
 herein to the contrary, prior to the Opening Date, and as far in advance of the Opening Date as may
 be reasonably necessary, Operator shall consult with and advise Owner regarding the acquisition,
 placement and/or installation of all recommended and/or necessary furniture, fixtures and equipment
 in connection with the ownership and operation of the Hotel in a first class manner based on
 Operator's industry experience and/or the Franchise Requirements; provided however, that Operator
 shall not be responsible for the direct administration of the design, selection, pricing and
 procurement process for Hotel furniture, fixtures and equipment and shall act only in an advisory
 capacity to Owner in that process.

        2.18 Supplies. Operator shall recommend, arrange, coordinate and purchase all dishware,
 glassware, silverware, linens, soaps, toiletries and other operating supplies customarily required for
 the operation ofthe Hotel, all costs of which shall be included in the Annual Business Plan, and paid
 through the Operating Account.

         2.19 Use. Operator shall manage the Hotel only as a hotel facility (including food and
 beverage operations, if applicable) and for such other uses as may be necessary or incidental to such
 use and permitted by the Franchise, if any. Operator shall use commercially reasonable efforts to
 ensure that no use shall be made or permitted to be made of the Hotel, and no acts shall be done,
 which shall cause the cancellation or materially increase the premium of any insurance policy
 covering the Hotel or any part thereof nor shall Operator sell or permit to be kept, used or sold in or
 about the Hotel any article which may be prohibited by law or fire underwriter's regulations.

         2.20 Liens. Operator shall neither suffer nor permit the Hotel to be used in such a manner
 as (a) might reasonably tend to impair Owner's title thereto or to any portion thereof, or (b) may
 reasonably make possible a claim or claims of adverse usage or adverse possession by the public, as
   lil41')0fl.fl                              IIUB~UI 61                                        11
Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 16 of 32 PageID #: 439
 Case 2:20-cv-00136-NT Document 1-1 Filed 04/22/20 Page 15 of 31 PageID #: 25




  such, or of implied dedication of the Hotel or any portion thereof, subject to Owner's prior consent.
  Provided, however, that Operator's obligation to make any payments hereunder shall be limited to
  amounts provided for such purposes in the Annual Business Plan and any such payment shall be paid
  through the Operating Account.

          2.21 Designated Owner's Representative. Owner shall designate a representative who
 shall be solely and exclusively responsible for all communication with Operator regarding the
 operation of the Hotel and the provision of all notifications to Owner, and obtaining of all consents
 and approvals required of the Owner, hereunder. Owner may, from time to time, change the identity
 of its representative by providing at least ten (10) days' written notice to Operator.


                                             ARTICLE III

                                      OPERATING ACCOUNT

         3.1      Operating Account. (a) Operator is authorized to establish one or more accounts
 (collectively the "Operating Account") at one or more financial institutions approved by Owner.
 Each such account shall be established by Operator as agent for Owner, and both Operator and
 Owner shall each designate authorized signatories to access such account. Operator shall not
 commingle any ofits funds with the funds of the Hotel. Operator shall deposit all revenues collected
 from the operation of the Hotel and any funds advanced by Owner or Operator into the Operating
 Account. Out of the Operating Account, Operator shall pay the operating expenses ofthe Hotel, any
 approved capital expenditures and any other payments relative to the Hotel as required by the terms
 of this Agreement. On or before the 20th day following the end of the first full calendar quarter
 following commencement of the Term ofthis Agreement, and then each calendar quarter thereafter,
 Operator shall remit to Owner all unexpended funds in the Operating Account except for a
 reasonable working capital balance, as determined from time to time by agreement of the Operator
 and Owner, which shall remain in the Operating Account. The minimum working capital balance
 shall initially be set at $150,000 and shall be subject to review and adjustment by agreement of
 Owner and Operator upon completion of the first operating year and each year thereafter. Owner
 may, at its sole option, at any time and from time to time, elect to increase the amount of this
 minimum working capital balance. Upon the request of Operator, accompanied by a detailed
 explanation, Owner shall promptly deposit such additional working capital funds as shall be
 reasonably required for the proper and efficient operation of the Hotel.

         (b) Operator shall establish a sub-account or accounts within the Operating Account
 designated the "Capital Improvement Sub-Account." All funds set aside or deposited by Owner
 for purposes of implementing any Major Cap Ex with respect to which the Operator is providing
 management services under a separate agreement with the Owner, shall be deposited into the Capital
 Improvement Sub-Account and all costs ofimplementing the forgoing capital improvements shall be
 paid directly from the Capital Improvement Sub-Account. In the event the terms and conditions of
 any financing by the Owner for the Hotel with a commercial bank or other financial institution
 requires the maintenance of separate capital or replacement reserves, then the terms and provisions
 of this section shall be subject to revision in order to make reasonable accommodation for any
 required reserves, which revision shall be subject to the approval of the Operator, which approval
                                             IW4 l 9~061. l I                                 12
Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 17 of 32 PageID #: 440
 Case 2:20-cv-00136-NT Document 1-1 Filed 04/22/20 Page 16 of 31 PageID #: 26




 shall not be unreasonably withheld, conditioned or delayed.

         (c) Regardless of the balance of the Operating Account, payment of all expenses concerning
 the ownership of the Hotel shall, to the extent incurred by Operator within the scope ofits authority
 under this Agreement, be the responsibility of Owner including, but not limited to, ad valorern taxes,
 property insurance, real property lease payments, or debt service pursuant to any mortgage or other
 security interest affecting the Hotel; provided however, Owner may authorize Operator to make such
 payments on its behalf. Operator's authority to draw against such accounts may only be terminated
 by Owner upon termination of this Agreement or as otherwise provided in this Agreement. In the
 event of such a termination, Owner shall assume and be responsible for all financial obligations of
 the Hotel which were incurred prior to said termination by Operator and which were incurred within
 the scope of the Operator's authority under this Agreement. The Owner shall be responsible for
 advancing such funds, if any, as may be necessary to fund the Operating Account on a timely basis to
 ensure continued, uninterrupted operation of the Hotel as provided in Section 3.3 hereof The
 Operator shall have no obligation to advance any funds to the Operating Account. Operator shall use
 diligent care with respect to the proper accounting for all funds received and all funds received by
 Operator shall be properly deposited and applied in accordance with the terms of this Agreement.

          3.2    Costs Eligible for Payment from Operating Account. Operator shall pay out of the
 Operating Account (a) all expenses provided for elsewhere in this Agreement to be paid out of the
 Operating Account and (b) all costs and expenses of maintaining, conducting and supervising the
 operation of the Hotel incurred by Operator or Owner directly or as otherwise provided herein which
 are attributable to the period in question and provided, in the case of any expenses or costs incurred
 by Operator, the same are in accordance with the Annual Business Plan or as permitted pursuant to
 the terms of this Agreement which costs and expenses include without limitation (but subject to the
 foregoing):

        (a) The gross salary and wages, payroll taxes, insurance, worker's compensation and other
 compensation, benefits and associated expenses of employment of all persons employed or otherwise
 engaged by the Operator on site on a full-time, part-time or seasonal basis in connection with the
 Hotel;

         (b) Cost of all utilities, including gas, oil, electric, sewer, water, telecommunications,
 television and any other utility services at the Hotel;

        (c) The Base Management Fee payable to Operator hereunder;

         (d) All property taxes, and other governmental or quasi-governmental assessments, fees,
 levies and other charges assessed against the Hotel, and all taxes, assessments and other charges
 payable by or assessed against Operator with respect solely to the operation of the Hotel (exclusive
 of any income, business profits or similar state or federal tax upon the Operator's management fees
 earned hereunder) unless paid directly by Owner

        (e) The Franchise royalty and reservation/marketing fees payable periodically to the
 Franchisor under the Franchise for the Hotel and costs of reservation services and other services
 provided to the Hotel by the Franchisor, if applicable;
                                                                                          13
Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 18 of 32 PageID #: 441
 Case 2:20-cv-00136-NT Document 1-1 Filed 04/22/20 Page 17 of 31 PageID #: 27




         (f) All expenses for marketing, advertising and sales at or for the Hotel and all expenses of
 sales, promotions and public relations activities related to the Hotel;

       (g) Costs of acquisition, leasing, maintenance, repair and replacement of all cash registers,
 computers, software, software licenses, printers, calculators and other furniture, fixtures and
 equipment used in the operation of the Hotel;

          (h) All third party professional fees, charges and expenses related to the operations of the
 Hotel including, without limitation, attorneys, accountants, engineers, ergonomics, professionals,
 designers, planners and other professional services (but not any fees for the provision of off-site
 accounting and financial reporting services through Operator's central accounting facilities under this
 Agreement nor any fees, charges or expenses for any offsite employees of the Operator or any
 affiliate of the Operator);

        (i) Costs ofcollection ofdelinquent revenues through a collection agency or any other means
 which has been approved in advance by Owner;

        (i) Costs of electronic data processing charges for payroll and operations information
 systems;

         (k) Reasonable travel expenses incurred by officers and employees of Operator for the direct
 benefit of the Hotel and properly allocated with other properties managed by Operator and which
 have first been approved by Owner through the Annual Business Plan approval process;

        (1) Reasonable fees and travel expenses of consultants engaged by Operator for the benefit of
 the Hotel which have first been approved by Owner through the Annual Business Plan approval
 process;

          (m) Insurance premiums and all other insurance or risk-related costs for insurance required or
 allowed under this Agreement, including without limitation, property insurance, general liability
 insurance, umbrella liability insurance, worker compensation insurance or insurance required in
 connection with employee benefits plans and such business interruption or other insurance as may be
 provided for protection against claims, liabilities and losses arising from the operation of the Hotel
 and losses incurred on any deductibles or risk retention programs including costs and expenses of
 insurance, health, safety and liability agents and consultants, and any participation in self insurance
 or risk retention groups approved by Owner;

         (n) The costs ofrepairs to and maintenance of the Hotel in accordance with this Agreement;

       (o) All mortgage, lease and other payments related to Hotel ownership as identified in the
 Annual Business Plan;

       (p) Any reserve account established by Operator in accordance with sound financial
 management practices approved by Owner through the Annual Business Plan approval process; and

                                                                                               14
Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 19 of 32 PageID #: 442
 Case 2:20-cv-00136-NT Document 1-1 Filed 04/22/20 Page 18 of 31 PageID #: 28




          (q) The costs of all other goods and services obtained by Operator in connection with the
  operation of the Hotel including, without limitation, supplies and all services performed by third
  parties, provided such costs are not inconsistent with the specific terms of this Agreement and the
  Annual Business Plan as approved by Owner.

          The foregoing enumeration of items included as operating expenses is subject to the overall
  limitation that such expense has been approved by Owner through approval of the Annual Business
  Plan or is otherwise authorized under any other specific provision of this Agreement.

         The foregoing costs and expenses shall be incorporated to the fullest extent reasonably
 possible into the Annual Business Plan based upon the best information available at the time the
 Annual Business Plan is prepared. The Operator shall use commercially reasonable efforts to ensure
 that actual costs and expenses of operating the Hotel do not exceed the Annual Business Plan,
 provided that the Operator is not a guarantor of cost and expense levels.

         3.3     Insufficient Gross Income. (a) After Operator has paid, to the extent of funds
 available in the Operating Account, all bills, charges, costs and expenses ofoperating and managing
 the Hotel as authorized hereunder, Operator shall submit to Owner the total of all remaining unpaid
 bills. Owner shall be obligated to advance to the Operating Account funds in an amount necessary to
 pay all such remaining unpaid bills (to the extent the same have been incurred by Operator in
 accordance with the Annual Business Plan or other applicable terms of this Agreement) within ten
 (IO) calendar days after the receipt of written notice.

         (b) Operator shall in no event be required to advance any ofits funds for the operation ofthe
 Hotel, nor to incur any obligation to third parties in connection therewith unless Owner shall have
 furnished or agrees to furnish Operator with funds necessary for the discharge thereof. Operator is
 not required to perform any of its duties described in Article II or otherwise described in this
 Agreement until and unless sufficient funds to pay the costs of performance are available in the
 Operating Account, and notwithstanding any other provision of this Agreement, Operator's
 responsibilities hereunder shall be expressly subject to the foregoing condition.

         In the event funds are insufficient to pay all amounts due at any level of priority, payment
 shall be made first to matters at that level most likely to give rise to liens and thereafter as Operator
 deems advisable. Payments shall be made according to the following levels:

                  First:         to remittance of tax and other withholding mandated by law and to
                                 payment of payroll.

                  Second:        to payment of insurance premiums then due.

                  Third:         to payment of real estate taxes and other governmental impositions to
                                 avoid the accrual of penalties and liens.

                  Fourth:        to operating expenses accrued and payable.

                  Fifth:         to reserves and other payments.
   l "H 9~0H.61                                                                                  15
Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 20 of 32 PageID #: 443
 Case 2:20-cv-00136-NT Document 1-1 Filed 04/22/20 Page 19 of 31 PageID #: 29




                                               ARTICLE IV

                                            COMPENSATION

          4.1    Base Management Fee. Owner shall reimburse Operator for all expenditures incurred
  by Operator as provided herein. In addition, for the services provided by Operator hereunder,
  Operator shall receive a basic management fee equal to three percent (3.0%) of the Gross Revenue
  (as defined herein) derived from the operation of the Hotel ("Base Management Fee").

           Such compensation shall be paid on or before the l 5 th day of each month on the basis of
  Gross Revenue received during the preceding month. "Gross Revenue" as used herein shall include
  all revenue from the operation of the Hotel from all sources, including, without limiting the
  generality of the foregoing, all revenue derived from room rentals, operation of any and all
  restaurants, lounges, health clubs, spas, and other amenities or services sold at or in connection with
  the operation ofthe Hotel, excluding (a) telephone charges, (b) such amounts as Owner may receive
  and hold as security or in other special deposit so long as held, (c) amounts returned to payers as
  having been received by mistake or by reason ofovercharges or discount or reimbursement, (d) funds
  received and held for the benefit of others, such as sales tax and gratuities, (e) insurance proceeds,
  excluding proceeds from business interruption insurance, (f) gains arising from the sale or other
  disposition of capital assets, including the sale of furniture, fixtures, and equipment; and (g) loans or
  capital infusions to the Hotel by Owner.

          4.2   Termination Fee. Except as otherwise provided herein, including, without limitation,
  Section 5.1, Owner may not terminate this Agreement prior to the eighteen (18) month anniversary
  of the Opening Date of the Hotel (the "18th Month Anniversary"). In the event this Agreement is
  terminated

         (a) by Owner during the period from the 18 th Month Anniversary through the fifth
  anniversary of the Opening Date pursuant to:

                   (i) Section 5.l(c) hereof, or

                 (ii) Section 5.1 (a)(ii) or (iii), to the extent insurance or condemnation proceeds are
 realized by Owner as a result of such events include management fees or termination fees related to
 such events, or

               (iii) Section 5.l{a)(iv), in the event the cease and desist order results from any
 conduct, condition or other action by Owner or for which Owner is responsible; or

           (b) by Operator pursuant to Section 5.2 hereof,

 the Owner shall pay to the Operator a termination fee ("Termination Fee") equal to the greater of
 the amount of One Hundred and Fifty Thousand Dollars ($150,000) or the total of the Base
 Management Fee paid during the most recently completed trailing twelve (12) month period;
   111411~061.il                               tliH91><:U.,1                                      16
Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 21 of 32 PageID #: 444
 Case 2:20-cv-00136-NT Document 1-1 Filed 04/22/20 Page 20 of 31 PageID #: 30




 provided, however, if at the time of any termination as aforesaid, there are less than twelve (12)
 months remaining in the Term, the Termination Fee shall be an amount equal to the average monthly
 Base Management Fee paid during the most recently completed trailing twelve (12) month period
 multiplied by the number of months remaining in the Term. In the event of a termination of this
 Agreement pursuant to Section 5. l(d), a Termination Fee may be due pursuant to the provisions of
 Section 5.1 (d). In the event of a termination of this Agreement pursuant to Section 5.l(e), the
 provisions of that Section shall control the payment of a Termination Fee or Sales Termination Fee
 (in lieu of a Termination Fee). In the event of termination pursuant to any other Section of the
 Agreement, no termination fee, including, without limitation, any Termination Fee or Sales
 Termination Fee) shall be owed. Notwithstanding anything contained herein to the contrary, there
 shall be no termination fees (including, without limitation, any Termination Fee or Sales Termination
 Fee) associated with any termination during a Renewal Term.

                                             ARTICLEV

                                           TERMINATION

         5.1    Termination by Owner.

         (a)    Owner may terminate this Agreement upon written notice to the Operator given at any time
 after the happening of any of the following events:

          (i)     (A) Operator shall default in the payment of any amount required to be paid to Owner under
 this Agreement and such default continues for more than ten (I 0) days after Operator's receipt of written
 notice of such default from Owner, or (B) the occurrence of a material default by Operator in the
 performance or observance of any of the other terms and conditions of this Agreement or the obligations
 imposed upon Operator hereunder and shall fail to cure such default within thirty (30) days after receipt of
 written notice of such default from the Owner, or if such default cannot reasonably be cured within such
 thirty (30) day period, then Operator fails to promptly commence action to cure such default with all due
 diligence within such period and pursue the curative action to conclusion within a commercially reasonable
 period given the nature of the default and the availability of a means of curing the default (but in no event
 greater than ninety (90) days);

         (ii)   The Hotel shall be partially or totally destroyed, or otherwise damaged by fire or other
 casualty such that it is uneconomical or otherwise infeasible to operate the Hotel and Owner shall not
 within sixty (60) days after such casualty, elect to rebuild or renovate the Hotel;

        (iii)   The condemnation of the Hotel, or so much thereof as may make it uneconomical or
 otherwise infeasible to operate the Hotel;

        (iv)    Operator or Owner shall be required by any authority having jurisdiction over the operation
 ofthe Hotel to cease and desist operating the Hotel and such requirement shall remain in effect for a period
 in excess of ninety (90) days. Both Owner and Operator will use commercially reasonable efforts to
 terminate any such requirements; and



                                                                                              17
Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 22 of 32 PageID #: 445
 Case 2:20-cv-00136-NT Document 1-1 Filed 04/22/20 Page 21 of 31 PageID #: 31




           (v)    Operator shall be subject to a petition, voluntary or involuntary, under any present or future
  bankruptcy or insolvency law which, in the case of an involuntary petition, is not dismissed or discharged
  within ninety (90) days following the date of its filing or make an assignment of its assets for the benefit of
  its creditors (with the foregoing filings being considered a default hereunder by Operator).

  Notwithstanding anything contained herein to the contrary, the Owner's right to terminate pursuant to this
  Section 5.1 (a) may be exercised prior to the 18th Month Anniversary. In the event of a termination of this
  Agreement pursuant to Section 5.1 (a)(i) or (v), Owner shall in no way be obligated to pay any Termination
  Fee or Sales Termination Fee and such termination right of Owner shall be in addition to any and all other
  rights and/or remedies of Owner hereunder, at law, in equity or otherwise to the extent such event
  constitutes a default hereunder and/or breach of this Agreement. In the event of a termination of this
  Agreement pursuant to Section 5.1 (a)(ii), (iii) or (iv), Termination Fee or Sales Termination Fee shall be
  payable only in accordance with the terms of Section 4.2 hereof.

          (b) Beginning upon the second (2nd) anniversary of the Opening Date and continuing upon
 the conclusion of each Fiscal Year thereafter (each of such dates being hereinafter referred to as a
 "Performance Test Date"), Owner shall have the right to terminate this Agreement upon thirty (30)
 days prior written notice and without payment of any Termination Fee, in the event that the Hotel
 fails to achieve any two of the performance benchmarks (the "Performance Benchmarks") set forth
 below during the preceding Fiscal Year (or, in the case of the initial Performance Test Date, the
 period beginning 12 months preceding such date and ending on the initial Performance Test Date,
 being hereinafter referred to as the "Initial Year"); provided that (i) a Force Majeure Delay has not
 occurred since the creation of the Annual Business Plan, (ii) Owner has provided sufficient working
 capital pursuant to the terms of this Agreement and (iii) Owner notifies Operator of its decision to
 exercise this right within one hundred twenty ( 120) days after receipt of the final Monthly Operating
 Report for the preceding Fiscal Year (or Initial Year, as applicable).         The right of Owner to
 terminate the Agreement on account of Operator's failure to achieve the Performance Benchmarks is
 separate and distinct from any remedy available to Owner on account of a default of Operator under
 the Agreement and the exercise of such right shall not constitute a waiver of any other right or
 remedy set forth in the Agreement, at law, in equity or otherwise. The Performance Benchmarks are
 as follows:

            (i) Net operating profit for the Fiscal Year (or Initial Year, as applicable) shall equal at least
            ninety percent (90%) of the net operating profit contained in the approved Annual Business
            Plan for such Fiscal Year (or Initial Year, as applicable). The Operator at its option shall have
            the one-time right to cure a deficiency of in net operating profit by making a payment to the
            Owner in an amount that, when added to the actual net operating profit for such Fiscal Year
            (or Initial Year, as applicable), will equal ninety five percent (95%) or more of the net
            operating profit contained in the Annual Business Plan for such Fiscal Year (or Initial Year,
            as applicable).

            (ii) A STR RevPAR Index test shall be negotiated in good faith and agreed upon by Operator
            and Owner (including, at Owner's election, any input from Owner's asset manager) as part of
            the annual approval process for each Annual Business Plan. "STR RevPar Index" means,
            with respect to any hotel property for any period, the revenue per available room index for
            such hotel property for such period as provided in the Smith Travel Research Report. When
     •
   I N l9~0'1 , 61                                NUt~O~l. 6                                         18
Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 23 of 32 PageID #: 446
 Case 2:20-cv-00136-NT Document 1-1 Filed 04/22/20 Page 22 of 31 PageID #: 32




             agreeing upon this test for any upcoming Fiscal Year, the parties shall specifically consider
             the loss of available rooms during any scheduled Hotel renovation. Essentially, the test will
             measure the agreed-upon perfonnance of the Hotel to that of the defined and agreed upon
             competitive set for the Fiscal Year under review. The parties agree and acknowledge that the
             composition of the competitive set shall also be reviewed at that time to insure that the STR
             RevPAR Index test best and most fairly represents the Hotel's performance compared with
             that of its most direct competitors, based on the market position of the Hotel.

            (iii) A test of guest satisfaction scores ("GSS") shall be negotiated in good faith and agreed
            upon by Operator and Owner (including at Owner's election, any input from Owner's
            representative) as part of the annual approval process for each Annual Business Plan. The
            parties agree that, at a minimum, GSS shall satisfy such standard as set by Franchisor and
            shall be conducted in a manner consistent with the Franchisor's GSS protocols.

         (c)    In addition to the foregoing, Owner may terminate this Agreement upon not less than
 thirty (30) days' notice, for any reason or without reason, at any time after the 18th Month
 Anniversary, but only upon payment of the Termination Fee described in Section 4.2 above, which
 tennination shall only be effective upon payment in full of the Tennination Fee.

         (d)      Owner shall have the right to terminate this Agreement at any time after the date
 hereof due to the failure of the Hotel to commence commercial operations, for whatever reason. In
 the event of tennination pursuant to this paragraph (d), Owner shall not enter into a hotel
 management agreement for the Hotel with a hotel manager other than the Operator for a period of
 twelve (12) months following the date of tennination. In the event that Owner enters into a hotel
 management agreement for the Hotel with a hotel manager other than Operator within said 12-month
 period, Owner shall pay the Termination Fee to Operator unless (i) the failure of the Hotel to open is
 the result of a default by Operator or an affiliate of Operator under this or any other agreement with
 Owner or an affiliate ofOwner in connection with the Hotel, or (ii) Hyatt Hotels Corporation rejects
 the Owner' s application for a franchise for the Hotel.

        ( e)    Owner shall have the right to terminate this Agreement in the event of a sale, transfer
 or other disposition of the Hotel in a bona fide third-party transaction (whether before or after the
 18th Month Anniversary). In the event of tennination:

                    (i) prior to the I 8th Month Anniversary, Owner shall pay to Operator the Termination
 Fee; and

                (ii) following the I 8th Month Anniversary, Owner shall pay to Operator a fee equal to
 future budgeted ninety (90) days Base Management Fee in the then current Operating Budget
 following the close of sale f4Sales Termination Fee").

        5.2    Termination by Operator. Operator may, in its sole and absolute discretion, terminate
 this Agreement upon the occurrence of the following events:

        (a)   Owner shall default in the payment of any amount required to be paid to the Operator,
 Operating Account or Capital Account and such default continues for more than ten ( l 0) days after
   1110),   U 61                                lHII'' U 61                                      19
Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 24 of 32 PageID #: 447
 Case 2:20-cv-00136-NT Document 1-1 Filed 04/22/20 Page 23 of 31 PageID #: 33




 receipt of written notice of such default from Operator to Owner; and

         (b)      Owner shall default in the performance or observance of any of the other material
 terms and conditions of this Agreement or the material obligations imposed upon Owner hereunder
 and shall fail to cure such default within thirty (30) days after receipt ofwritten notice ofsuch default
 from Operator to Owner, or if such default cannot be cured within such thirty (30) day period, then
 Owner fails to promptly commence action to cure such default with all due diligence within such
 period and pursue the curative action to conclusion within a commercially reasonable period given
 the nature of the default and the availability of a means of curing the default.

         5.3    Effect ofTermination. Upon termination ofthis Agreement pursuant to Sections 5.1
 or 5.2, Operator shall have no further interest in the Hotel but shall be entitled to a final accounting
 of and payment of any sums due to Operator in accordance with the terms ofthis Agreement through
 the date oftermination; provided, however, nothing contained in the foregoing shall in any way limit
 Operator's obligations under this Agreement that expressly, or by its nature, survive termination.

       5.4     Post-Termination Obligations. The Operator agrees that, upon termination of this
 Agreement, it will:

        (a) cooperate fully with Owner to assist in an orderly transfer of the management and
 operation of the Hotel to a successor operator; and to the extent permitted by applicable law,
 Operator shall transfer all licenses and permits held in its name to such successor operator;

        (b) deliver to Owner all financial information and all books and records maintained in
 connection with the Hotel promptly after termination;

          (c) assign to Owner or its designees any and all contracts and leases relating to the Hotel
 entered into by Operator pursuant to this Agreement, with Owner or its designee agreeing to assume
 all of the obligations under such contracts and leases on and after the date of termination;

        (d) transfer to Owner all Hotel records and documents, including but not limited to all sales
 records and information regarding future bookings, all applicable and available Hotel employee
 information not requiring a release from the employee, and, except in the case of a termination by
 Owner without cause, Operator agrees not to employ the Hotel's general manager for a period of
 twelve (12) months nor any other Hotel employee for a period of six (6) months following
 termination of this Agreement;

         (e) transfer to Owner or its designee all cash and cash equivalents from the operation of the
 Hotel, including house banks, petty cash and Operating Account balances, with a final accounting for
 the transferred balances from the last financial reports delivered to Owner.

         5.5     Survival. No expiration or te1mination of this Agreement shall cancel or void any
 section of this Agreement which, by its nature, extends beyond such expiration or termination, nor
 shall such expiration or termination operate to release either party from any obligation or liability
 which has accrued to such party prior to such expiration or termination.

   ilfU H,Ul . 61                                                                                20
Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 25 of 32 PageID #: 448
 Case 2:20-cv-00136-NT Document 1-1 Filed 04/22/20 Page 24 of 31 PageID #: 34




          5.6     Indemnity Upon Termination. From and after the date of termination of this
  Agreement for any reason, Owner shall assume, pay and hold Operator, and their respective
  members, managers and officers harmless from all employee, payroll and employment-related
  obligations and liabilities associated with the work force employed by Operator at the Hotel pursuant
  to this Agreement and not in violation of this Agreement and incurred by Operator in accordance
  with the Operating Budget, and all obligations and liabilities under contracts with third parties then
  existing with respect to the Hotel which Operator may have entered into pursuant to this Agreement
  and not in violation of this Agreement.

                                             ARTICLE VI

                                         INDEMNIFICATION

          QJ_    Operator Indemnity. Operator shall indemnify and hold Owner (and Owner's
 affiliates, agents, principals, shareholders, partners, members, managers, officers, directors and
 employees) hannless from and against all liabilities, losses, claims, damages, costs and expenses
 (including, but not limited to, reasonable attorneys' fees and expenses) that may be incurred by or
 asserted against any such party and that arise from (a) the fraud, willful misconduct or gross
 negligence of the general manager or any management or other employees of Operator, (b) the
 breach by Operator of any material provision of this Agreement, or (c) any action taken by Operator
 which is beyond the scope of Operator's authority under this Agreement. Owner shall promptly
 provide Operator with written notice of any claim or suit brought against it by a third party which
 might result in such indemnification, and Operator may, with the consent of Owner, defend any
 claim or suit brought against Owner with counsel selected by Operator and reasonably satisfactory to
 Owner. Owner shall cooperate with Operator or its counsel in the preparation and conduct of any
 defense to any such claim or suit.

          6.2    Owner Indemnity. Owner shall indemnify and hold Operator (and Operator's
 affiliates, agents, principals, shareholders, partners, members, officers, directors and employees)
 harmless from and against all liabilities, losses, claims, damages, costs and expenses (including, but
 not limited to, reasonable attorneys' fees and expenses) that may be incurred by or asserted against
 such party by any third party and that arise from or in connection with (a) the performance of
 Operator's services under this Agreement within the scope of its authority, or (b) claims of third
 parties for damage to property or injury or death to persons arising out of any fraud, willful
 misconduct or gross negligence of Owner, or (c) the breach by the Owner of any material provision
 of this Agreement. Operator shall promptly provide Owner with written notice of any claim or suit
 brought against it by a third party which might result in such indemnification and Owner may, with
 the consent of the Operator, defend any claim or suit brought against Operator with counsel selected
 by Owner and reasonably satisfactory to Operator. Operator shall cooperate with Owner or its
 counsel in the preparation and conduct of any defense to any such claim or suit.

       6.3    Survival. The provisions of this Article shall survive the termination of this
 Agreement with respect to acts, omissions and occurrences arising during the Term.

                                            ARTICLE VII

   IWU9!>CH , 6J                                                                               21
Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 26 of 32 PageID #: 449
 Case 2:20-cv-00136-NT Document 1-1 Filed 04/22/20 Page 25 of 31 PageID #: 35




                                         MISCELLANEOUS

         7.1     Notices. Any and all notices, demands, consents, approvals, offers, elections and
 other communications required or permitted under this Agreement shall be deemed adequately given
 if in writing and the same shall be delivered either in hand, or by mail or Federal Express or similar
 nationally recognized expedited commercial carrier, addressed to the recipient ofthe notice, postpaid
 and registered or certified with return receipt requested (if by mail), or with all freight charges
 prepaid (if by Federal Express or similar carrier). All notices required or permitted to be sent
 hereunder shall be deemed to have been given for all purposes of this Agreement upon the date of
 acknowledged receipt, upon the date of receipt or refusal, except that whenever under this
 Agreement a notice is either received on a day which is not a Business Day or is required to be
 delivered on or before a specific day which is not a Business Day, the day of receipt or required
 delivery shall automatically be extended to the next Business Day. All such notices shall be
 addressed,

        Ifto Owner:             River Eagle Hotels LLC
                                C/O Beitler Hotels LLC
                                980 North Michigan Avenue, Suite 1225
                                Chicago, Illinois 60611
                                Attn: John Paul Beitler III

                                and

                                River Eagle Hotels LLC
                                C/O River Eagle Investments, L.L.C.
                                          th
                                2018 13 Street
                                Silvis, Illinois 61282

        With a copy to:         Thompson Coburn LLP
                                55 East Monroe Street, 37th Floor
                                Chicago, Illinois 60603
                                Attn: James Oakley, Esq.

        Ifto Olympia:
                                Olympia Hotel Management LLC
                                7 Custom House Street, 5th Floor
                                P.O. Box 508
                                Portland, Maine 04112-0508
                                Attn: Kevin Mahaney
                                Facsimile: 207-874-9993

        With a copy to:
                                Pierce Atwood LLP
                                Merrill's Wharf
                                254 Commercial Street
                                Portland, Maine 041 0 I
                                                                                              22
Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 27 of 32 PageID #: 450
 Case 2:20-cv-00136-NT Document 1-1 Filed 04/22/20 Page 26 of 31 PageID #: 36




                                 Attn: Christopher E. Howard, Esq.
                                 e-mail: choward@pierceatwood.com


         7.2    Survival. Except as otherwise expressly provided herein, obligations accrued to the
 date of any termination of this Agreement shall survive the termination.

        7.3    Governing Law; Venue. The laws of the State of Illinois shall govern the validity,
 enforcement and interpretation of this Agreement unless otherwise provided herein or agreed to by
 Owner and Operator.

         7.4      Integration; Modification; Waiver. This Agreement and the exhibits or annexes
 referred to herein and attached hereto constitute the complete and final expression of the agreement
 of the parties relating to the Hotel and supersede all previous contracts, agreements and
 understandings ofthe parties, either oral or written, relating to the Hotel. This Agreement cannot be
 modified, or any of the terms hereof waived, except by an instrument in writing (referring
 specifically to this Agreement) executed by the party against whom enforcement of the modification
 or waiver is sought.

         7. 5   Counterpart Execution. This Agreement may be executed in several counterparts, and
 with facsimile (or PDF or similar) signatures, each of which shall be fully effective as an original and
 all of which together shall constitute one and the same instrument.

          7.6     Headings; Construction. The headings which have been used throughout this
 Agreement have been inserted for convenience ofreference only and do not constitute matter to be
 construed in interpreting this Agreement. Words of any gender used in this Agreement shall be held
 and construed to include any other gender and words in the singular number shall be held to include
 the plural, and vice versa, unless the context requires otherwise. The words "herein", "hereof',
 "hereunder" and other similar compounds of the word "here" when used in this Agreement shall
 refer to the entire Agreement and not to any particular provision or section. Ifthe last day ofany time
 period stated herein shall fall on a Saturday, Sunday or legal holiday under Illinois law, then the
 duration of such time period shall be extended so that it shall end on the next succeeding day which
 is not a Saturday, Sunday or legal holiday.

          7. 7   Agent Only for Owner. It is agreed that in carrying out its obligations hereunder for
 its fees, Operator is acting solely as agent for and on behalfof and for the account ofthe Owner, and
 that nothing in this Agreement shall create or be construed to create a partnership relationship or
 joint venture relationship between the Owner, its successors and assigns, on the one part, and
 Operator, its successors and assigns, on the other part (solely by reason of, or with respect to, the
 subject matter of this Agreement), but rather only the relationship of principal and agent; or to
 require Operator to bear any portion oflosses (by, through or under this Agreement) arising out ofor
 connected with the ownership or operation of the Hotel except as otherwise specifically set forth
 herein.

        Operator shall not be responsible to the Owner for any of its actions or inactions or the effects
 thereof which are the direct or indirect result of any controls or requirements imposed by any
   i wo,i fl . ~                              1t1•H 0~1.t                                       23
Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 28 of 32 PageID #: 451
 Case 2:20-cv-00136-NT Document 1-1 Filed 04/22/20 Page 27 of 31 PageID #: 37




 government, governmental agency or regulatory body which may have jurisdiction or control over
 Operator directly or indirectly arising from any provision ofthis Agreement; provided, however, that
 nothing relieves Operator herein if its acts or omissions caused such governmental action.

        7,8      Invalid Provisions. If any one or more of the provisions of this Agreement, or the
 applicability of any such provision to a specific situation, shall be held invalid or unenforceable, such
 provision shall be modified to the minimum extent necessary to make it or its application valid and
 enforceable, and the validity and enforceability of all other provisions ofthis Agreement and all other
 applications for any such provision shall not be affected thereby.

         7.9     Binding Effect. This Agreement shall be binding upon and inure to the benefit of
 Owner and Operator and their respective successors and permitted assigns. Except as expressly
 provided herein, nothing in this Agreement is intended to confer on any person, other than the parties
 hereto and their respective successors and permitted assigns, any rights or remedies under or by
 reason of this Agreement.

        7.10 Complimentary Rooms. Owner may, subject to availability, grant complimentary
 rooms to the owners, direct or indirect, and personnel (and their family members) of Owner,
 Operator and Franchisor to the extent rooms are available, and otherwise in accordance with
 reasonable and customary policies employed within the first class travel industry, or as required by
 the Franchise for the Hotel.

         7.11 Collateral Assignment and Subordination. Operator agrees to enter consents,
 subordination agreements and other agreements required by financial institutions and other lenders
 (not affiliated with Owner unless there is a customary subordination and non-disturbance agreement
 in place as to any such affiliated lenders) which, from time to time, provide any financing related to
 or secured by the Hotel allowing collateral assignment of this Agreement and subordination of
 Operator's rights hereunder to any mortgage or deed of trust financing for the Hotel and containing
 such other terms as such lender customarily requires.

          7.12 Force Majeure Delay. A Force Majeure Delay shall mean delays in the performance
 of any act under this Agreement proximately caused by (i) fire, storm, lightning, flood, earthquake,
 surface or subsurface water, mob violence, terrorism, vandalism or casualty beyond the control of
 Owner or Operator, (ii) strikes, boycotts or lockouts; (iii) the unforeseen refusal of any governmental
 authority to issue any permits, licenses, entitlements or approvals so long as Owner shall have
 diligently sought, and shall diligently continue to seek to obtain, such permits, licenses, entitlements
 or approvals; (iv) condemnation or threat ofcondemnation; (v) any injunctive or restraining orderor
 other judicial proceeding; (vi) the unforeseen inability to obtain materials and supplies (or suitable
 substitutes therefor) necessary for the repair, restoration, construction or reconstruction of the Hotel
 at reasonable prices, so long as Owner or Operator shall have diligently sought, and shall diligently
 continue to seek to obtain, such materials and supplies. The party whose performance is affected
 shall give the other party written notice of any Force Majeure Delay within five (5) business days
 after actual knowledge of the beginning of each such delay and shall provide a written status report,
 which shall state whether the Force Majeure Delay has terminated, every two (2) weeks thereafter
 during the period of the delay.

                                              j WH 't!>OU,o t                                    24
Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 29 of 32 PageID #: 452
 Case 2:20-cv-00136-NT Document 1-1 Filed 04/22/20 Page 28 of 31 PageID #: 38




          7.13 Assignment of Agreement. (a) Operator may not assign its rights under this
 Agreement without the prior written consent of the Owner, which consent may be withheld in
 Owner's sole and absolute discretion. Owner may, without Operator's consent, assign its rights
 hereunder to (i) the holder of any mortgage or deed of trust covering the Hotel, as security therefor,
 (ii) any purchaser, lessee or other transferee of substantially all of the assets comprising the Hotel,
 provided such purchaser, lessee or transferee expressly assumes in writing the obligations of Owner
 hereunder first arising subsequent to the date of the assignment, and/or (iii) any entity and/or person
 affiliated with Owner, including, without limitation, any person or entity which directly or indirectly
 controls, is directly or indirectly controlled by or is under common control with Owner, or to any
 entity resulting from a merger or consolidation with Owner or to which Owner is a party. Further,
 notwithstanding anything contained herein to the contrary, a transfer or reorganization of any owner
 ownership interests ofOwner shall not be deemed an assignment or otherwise require the consent of
 Operator. Upon any transfer and assumption of this Agreement (whether with or without consent as
 may be provided for herein), Owner named herein (and any subsequent owner who has accepted such
 an assignment) shall be relieved of all liability hereunder accruing after the effective date of such
 assignment.

         (b) Operator may, but only with Owner's consent, assign its rights hereunder to any party
 acquiring Operator's business, whether by means of (i) merger, consolidation, reorganization, or (ii)
 purchase of all or substantially all of Operator's assets as a going concern and upon such assignment
 Operator shall be relieved of all liability hereunder accruing after the effective date of such
 assignment. Nothing set forth herein shall limit or restrict the assignment of Operator's rights under
 this Agreement to any entity owned or controlled, directly or indirectly, by The Olympia Companies,
 or Kevin P. Mahaney.

         7.14 Prevailing Party. In the event of a dispute between the parties hereto with respect to
 the enforcement ofeither party's obligations contained herein, and/or in connection with a breach of
 and/or default under this Agreement, the prevailing party shall be entitled to reimbursement of
 reasonable attorney's fees, costs, and expenses incurred in connection therewith.


                 [Remainder of Page Intentionally Left Blank - Signature Page Follows]




   IIUIH061.~1                                                                                25
Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 30 of 32 PageID #: 453
 Case 2:20-cv-00136-NT Document 1-1 Filed 04/22/20 Page 29 of 31 PageID #: 39




  OWNER:                                                  OPERATOR:

  RIVER EAGLE HOTELS LLC                                  OLYMPIA HOTEL MANAGEMENT, LLC

  By: River Eagle Investments, L.L.C.,                    By: OEI Management Corp., Its Operator
  Member




 By:                                                      By:
 Its Duly Authorized                                      Its Duly Authorized Officer




   W• ltSOll.&J                          IIIU9S0'1 , II                                    26
Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 31 of 32 PageID #: 454
 Case 2:20-cv-00136-NT Document 1-1 Filed 04/22/20 Page 30 of 31 PageID #: 40




                                               Schedule A

                                  Insurance Coverage Requirements

 Owner Insurance Requirements
 Property:
           • coverage to be replacement value including FF&E.

 Business Income:
            • 12 months loss of rent
            • Coverage for earthquake, flood, wind and named wind storms to be determined by
               Owner
            • Deductibles - $25,000 except for water damage, wind and hail which would be $50,000.
               Deductibles Named wind storms to be determined.

 Automobile Coverage:
           • All Operator-owned vehicles and all hired and non-owned vehicles used in provision of
              services
          • $1,000,000 combined single limit, with a $1,000 deductible.
          • Owner named as additional insured on a primary/non-contributory basis

  Auto:
            •   For valet, garage keepers. $350,000 per location.

 Operator Insurance Coverage

  General Liability:
            • Owner named as Additional Insured on a Primary/Non-Contributory Basis
            • $2,000,000 general aggregate
            • $2,000,000 each occurrence
            • Employee Benefits Liability - $1,000,000 each common cause, $2,000,000 aggregate
            • $5,000 Medical Expenses
            • Deductible - None
            • Liquor Liability - $1,000,000 each common cause, $2,000,000 aggregate. No
                Deductible.
            • No exclusion for Child Molestation.

 Workers Comp:
          • Statutory coverage and limits
          • Employers liability limits - $1,000,000 per occurrence for Bodily Injury, $1,000,000 per
             disease
          • Policy shall include the following endorsements:
             •       waiver of subrogation in favor of Owner, to the extent available
                                                                                      27
Case 2:20-cv-00136-NT Document 30-1 Filed 11/10/20 Page 32 of 32 PageID #: 455
 Case 2:20-cv-00136-NT Document 1-1 Filed 04/22/20 Page 31 of 31 PageID #: 41




                    •      Owner named on an alternate employer endorsement
                    •      Waiver of Illinois "Kotecki" cap
                    •      US Longshore & Harborworkers Act endorsement, to the extent applicable

 Crime:
          Coverage limits
             • $250,000 - employee theft, with a $1,000 deductible
             •  $ 50,000 - forgery, robbery, theft of money inside and outside premises
             • $ 3,000 - guest property inside the premises
             • $100,000 - guest property in safe deposit boxes.

          Deductibles:
             • $1,000 employee theft, forgery, theft of money, robbery.
             • None for guest property
             • Owner coverage to name Owner as loss payee

 Employment Practices Liability:

                •   $3,000,000 limit of liability
                •   Deductible - initially, $50,000; however, to be annually agreed upon by Owner and
                    Operator based upon commercially available deductible levels
                •   If claims made coverage, then effective date is retroactive prior to inception of
                    Operator's commencement of services
                •   Coverage to continue for 2 years following termination of Agreement


 Umbrella:
                •   $18,000,000 each occurrence. $18,000,000 aggregate. $10,000 retention. Coverage for
                    child molestation not included.




  (114IH061.0                                 (,<4) •~06\, El                               28
